MR. JUSTICES HASWELL and DALY,
(specially concurring) :
We concur in the result reached by the majority, but on procedural rather than constitutional grounds. In our opinion, no constitutional issue is properly before the Court in this proceeding.
In our view, this Court should exercise judicial restraint in reaching and deciding the constitutionality of legislative acts, particularly where, as here, no brief or oral argument has been presented by any public official or agency but only by private individuals. Under such circumstances where a ease can be decided on noneonstitutional grounds, this Court should do so.
The general principle of declining unnecessary decisions on the constitutionality of legislative enactments and the reasons therefore is concisely summarized in 16 Am.Jur.2d, Constitutional Law, § 111, p. 298:
“It has been stated that the invariable practice of the courts is never to consider the constitutionality of state legislation unless it is imperatively required.
“The principle of avoiding constitutional questions has been described as one which was conceived out of considerations of sound judicial administration, and which has become a tradition*401al policy of American courts. Moreover, it is in accord with, the principle of separation of powers of government.”
A long line of Montana decisions extending back to the turn of the century supports this principle. State v. King, 28 Mont. 268, 72 P. 657; Sanden v. N. P. Ry. Co., 39 Mont. 209, 102 P. 145; Potter v. Furnish, 46 Mont. 391, 128 P. 542; State v. Rocky Mtn. Elevator Co., 52 Mont. 487, 158 P. 818; State ex rel. Toomey v. State Bd. of Examiners, 74 Mont. 1, 238 P. 316; Missoula Trust & Savings Bank v. N. P. Ry. Co., 76 Mont. 201, 245 P. 949; In re Bank’s Estate, 80 Mont. 159, 260 P. 128; Durocher v. Myers, 84 Mont. 225, 274 P. 1062; Yale Oil Corp. v. Plentywood Farmers’ Oil Co., 98 Mont. 582, 41 P.2d 10; In re Clark’s Estate, 105 Mont. 401, 74 P.2d 401, 114 A.L.R. 496; Montana State Board of Examiners in Photography v. Keller, 120 Mont. 364, 185 P.2d 503; Dickey v. Bd. of Com’rs, 121 Mont. 223, 191 P.2d 315; Monarch Mining Co. v. State Highway Comm., 128 Mont. 65, 270 P.2d 738; State ex rel. Burns v. Lacklen, 129 Mont. 243, 284 P.2d 998; Yellowstone Bank v. State Board of Equalization, 137 Mont. 198, 351 P.2d 904; Application of Baker Sales Barn, 140 Mont. 1, 367 P.2d 775; State ex rel. Konen v. City of Butte, 144 Mont. 95, 394 P.2d 753.
The majority note this principle but ignore it, sweeping aside the foregoing precedent to reach the constitutional issue. In our view, the instant case can be decided on procedural grounds. Here, the district court denied petitioner’s motion to dismiss and to strike two common-law defenses from defendants’ answer. This denial is not an appealable order under Rule 1, M.R.App.Civ.P., although it is reviewable on appeal from a final judgment under Rule 2, M.R.App.Civ.P. Any review of this interlocutory order at this time, whether by appeal or extraordinary writ, is premature and unwarranted. Petitioner’s rights have not been finally concluded by the order complained of, and petitioner may ultimately prevail regardless of the district court’s order or the constitutionality of the statute. If judgment is eventually rendered against him, his remedy by appeal is plain, speedy, and ad*402equate precluding any premature review at this time by extraordinary writ involving constitutional issues.
For these reasons we concur in the result, but not with the grounds, of the majority opinion.